           Case 2:18-cv-02515-WBS-EFB Document 18 Filed 06/19/20 Page 1 of 1


 1   PHILIP W GANONG 88414
     GANONG LAW OFFICE
 2   930 Truxtun Avenue, Suite 102
     Bakersfield, CA 93301
 3
     Tel: (661) 327-3337
 4   Fax: (661) 327-3395
     Email: phil@ganonglaw.com, nancy@ganonglaw.com, liz@ganonglaw.com
 5
     Attorney for LORRAINE GOODMAN
 6
 7
 8                            IN AND FOR THE UNITED STATES DISTRICT COURT
 9
                                          Eastern District of California
10
11   LORRAINE GOODMAN,                                    Case No. 2:18-CV-02515-WBS-EFB
12
                      Plaintiff,                          ORDER ON STIPULATION FOR DISMISSAL
13
            vs
14
15   WALGREEN CO. AND WALGREEN BOOTS
     ALLIANCE, INC.,
16
                      Defendant.
17
18
19          The parties having Stipulated hereto and good cause appearing therefore,
20          IT IS HEREBY ORDERED that the above-captioned case be dismissed with prejudice as to
21   defendants Walgreen Co. and Walgreen Boots Alliance, Inc., and all parties to bear their own costs and
22   attorney fees.
23   Dated: June 18, 2020
24
25
26
27
28


                             PROPOSED ORDER ON STIPULATION FOR DISMISSAL
                                                 -1-
